OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours per response2.50 FORM 12b-25 SEC FILE NUMBER 333-131004 NOTIFICATION OF LATE FILING CUSIP NUMBER 7614253AD5 (Check One): ›Form 10-K ›Form 20-F ›Form 11-K RForm 10-Q ›Form 10-D ›Form N-SAR ›Form N-CSR For Period Ended: April 17, 2011 › Transition Report on Form 10-K › Transition Report on Form 20-F › Transition Report on Form 11-K › Transition Report on Form 10-Q › Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Perkins & Marie Callender’s Inc. Full Name of Registrant Former Name if Applicable 6075 Poplar Avenue, Suite 800 Address of Principal Executive Office (Street and Number) Memphis, Tennessee 38119 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; o (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report or Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. Perkins & Marie Callender’s Inc. (the “Company”) is unable to file its Quarterly Report on Form 10-Q for the fiscal quarter ended April 17, 2011 (the “Report”) by the Report’s June 1, 2011 due date, nor can the Report be filed by June 6, 2011, the extended due date of the Report, without unreasonable effort and expense because, as previously reported, the Company is unable to complete its annual audited financial statements for the year ended December 26, 2010, the balance sheet of which is necessary in order to prepare the Company’s financial statements as at and for the fiscal quarter ended April 17, 2011. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Fred T. Grant, Jr. 766-6400 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). YES o No x The Company has not filed its Annual Report on Form 10-K for its fiscal year ended December 26, 2010. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?YES oNo x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of results cannot be made. PERKINS & MARIE CALLENDER’S INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date
